Citation Nr: 1809212	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD). 


REPRESENTATION

Veteran represented by:	Anna F. Towns, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from February 1981 to January 1984, as well as additional periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously before the Board in July 2014, where they were remanded to afford the Veteran a requested videoconference hearing before a Veterans Law Judge.  In a December 2017 signed correspondence, the Veteran requested that his hearing request be withdrawn.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2017).


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran has left ear hearing loss for VA purposes.

2.  The evidence is against a finding that the Veteran's right ear hearing loss was caused or aggravated by military service.

3.  The evidence is against a finding that the Veteran's tinnitus was caused or aggravated by military service.

4.  The evidence is against a finding that the Veteran's heart disability was caused or aggravated by military service. 





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101(24), 106, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C. §§ 101(24), 106, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C. §§ 101(24), 106, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that service treatment records (STRs) from the Veteran's first period of active service are missing, except for one page of an STR dated November 1974.  A request for the Veteran's STRs from this period was made to the VA Records Management Center in April 2011, but no records were found.  Any available STRs in the Veteran's possession were requested in a May 2011 duty to assist letter, as well as a subsequent telephone contact with the Veteran later that month.  A Personnel Information Exchange (PIES) request for full STRs in July 2011 was negative for the Veteran's first period of service.  The RO made a formal finding of the unavailability of these STRs in September 2012.  Accordingly, the Board finds that it would be futile to undertake any further attempt to try to obtain them.  The Veteran has not identified any other relevant outstanding records.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 Service Connection, Generally

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101(24), 106.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are related to noise exposure during active service.  For the reasons that follow, the Board finds that service connection is not warranted. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As an initial matter, the Board concedes exposure to acoustic trauma in service.   The Veteran has reported that he was assigned to an artillery unit where he carried rounds and ran communications lines.  He has also reported noise exposure on firing ranges and from riding in various personnel carriers such as trucks and aircraft.  The Veteran's service personnel records verify his military occupational specialty as an Infantryman and Tactical Wire Operations Specialist.  Therefore, his account of noise exposure during service is credible and entirely consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.304(d) (2017).  

In-service audiological examinations yielded bilateral hearing within normal limits, and the Veteran's reports of medical history during service are negative for hearing loss or tinnitus.  As to the years immediately following service, the record is silent as to any complaints, treatment, or diagnosis of hearing loss or tinnitus until the Veteran's initial claim in April 2011.  

As hearing loss and tinnitus are not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2017).

The Veteran was afforded a VA audiological examination for his hearing loss and tinnitus claims in August 2011.  The results of the examination, as measured by puretone audiometry testing, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
15
15
15
10
RIGHT
10
10
15
15
20

Speech discrimination scores were 96 percent in the left ear and 88 percent in the right ear.  While the audiological examination did not find thresholds over 40 decibels for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, or thresholds of 26 decibels or greater for at least three of these frequencies, the Board notes that the speech recognition score in the right ear was less than 94 percent.  Thus, the Veteran has met the auditory threshold criteria for bilateral hearing loss in his right ear under 38 C.F.R § 3.385.

After examination of the Veteran and review of the record, the VA examiner opined that the Veteran's right ear hearing loss was not caused by or a result of his military service, explaining that multiple audiological examinations during service were without significant threshold shifts.  Moreover, current puretone audiometry testing of the right ear, years after service, was within normal limits.  

As there is no medical evidence in conflict with the above findings and opinion of the VA examiner, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to his military service.  
In addition, as noted in the results of the August 2011 examination, the Veteran does not have hearing loss in the left ear for VA purposes.  38 C.F.R § 3.385.  A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  38 U.S.C. § 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Veteran's service-connection claim for bilateral hearing loss must be denied. 

Finally, as to the Veteran's tinnitus claim, the August 2011 VA examiner noted that there is a significant association between hearing loss and tinnitus.  Therefore, the examiner opined that since the Veteran's hearing loss was not related to in-service noise exposure, his tinnitus was also not due to in-service noise exposure.  Moreover, the examiner noted that the Veteran's report of tinnitus only occurring monthly and lasting a few seconds is consistent with a normal person's experience.  Thus, the Board finds that the preponderance of the evidence is also against a finding that the Veteran's tinnitus is related to his military service, and this claim must also be denied. 

The Board recognizes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing acoustic trauma in service that resulted in bilateral hearing loss and tinnitus.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability and ringing in the ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Veteran's lay observations were taken into account by the VA examiner and that opinion is considered the most probative evidence of record as it was made by a medical professional after review of the relevant evidence including the Veteran's statements.  

Heart Disability

The Veteran asserts that he has a heart disability that was caused by or incurred in active service.  For the reasons that follow, the Board finds that service connection for a heart disability is not warranted.  

The Veteran was discharged from the Reserves in January 1996.  Private treatment records beginning in March 2002 show an abnormal myocardial perfusion study indicating a reversible anterior wall defect consistent with an area of myocardial ischemia and a non-reversible interior wall defect consistent with myocardial scarring.  Multiple records indicate an angioplasty and cardiac stent placement the following April.  Recent VA treatment records, including during the period on appeal, note a diagnosis of CAD.  As such, the Board finds the Veteran has established a current disability for service connection purposes.

The Veteran's STRs, however, do not indicate that the Veteran suffered from an in-service heart problem for service connection purposes.  The Veteran asserted in an October 2011 statement in support of his claim that he suffered a heart attack in May 1993 during a period of ACDUTRA, and was taken to a hospital for treatment.   Military personnel records do confirm the Veteran was ordered to a period of ACDUTRA beginning April 22, 1993.  

A May 1993 record of medical care notes the Veteran complaining of chest pains, and that he reported a history of heart attack in 1989.  The examiner noted atypical chest pains and that it was doubtful that this was of cardiac etiology.  An electrocardiogram (EKG) was normal, with no evidence of ischemia.  The Veteran was prescribed aspirin, given a sick slip, and placed on light duty.  As to his reported history of heart attack in 1989, the examiner also stated that the Veteran's claimed history of coronary artery disease was unclear.  The Board also notes that the Veteran's service medical examinations and reports of medical history prior to the May 1993 chest pain incident, including an examination the previous September 1991, are negative for complaints, treatment, or a reported history of heart problem symptoms.   

The remaining evidence of record is negative for any treatment for the Veteran's heart disabilities before the aforementioned March 2002 diagnosis of myocardial ischemia.  No history of a heart disability is noted during this treatment or in any subsequent treatment record.  The Board also notes that a summary of the Veteran's heart disability history during a December 2014 cardiology consult begins in 2002. 

Given the Veteran's negative in-service history of a heart problem, the Board finds that service connection is not warranted.  The record is negative for evidence of heart problems prior to his May 1993 report of chest pains, of which a cardiac etiology was doubtful and relevant diagnostic testing was normal.  The examiner in 1993 found no evidence of heart attack or ischemia, and the Veteran was placed on light duty.  Also, as a chronic heart disability is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's heart disability is related to his military service, and the claim must be denied.

As previously noted, a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  In that regard, the Veteran has reported that his heart disability symptoms began during military service.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the etiology of his heart disability is not competent medical evidence.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In reaching the above conclusions as to the Veteran's service connection claims for hearing loss, tinnitus, and a heart disability, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a heart disability, to include CAD, is denied.



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


